Title: To Benjamin Franklin from Jean Bartt, 28 December 1780
From: Bartt, Jean
To: Franklin, Benjamin


Monseigneur
Du Grand Orient de Brest ce 28. Xbre. 1780
Permettez qu’un Petit Suget aye L’honneur de vous offrier Lassurance de ces respect, et vous represanter qu’en 1777. il á armé a Bordeaux sur le corsaire nommé Lecxinton avec le capitaine Jonson amériquin, par devant Mr. des Laps négocient Logeant au chartron; depuis le départ de Bordeaux le corsaire a mis six mois jusquâ Morlay ou il a Eté pris a la Sortie, et alors le Supliant à désarmé, et ayant servis les dit six mois en quâlité de Cuisinier pour la chambre, Et antreprette dont il luy et du les dit Six mois de gage de même que ces part de prise, sur quoy il na reçu que 36 l.t. a Bordeaux; Le Supliant Supplie vôtre Grandeur de bien vouloir luy accorder L’honneur de Vôtre Protection pour le faire Satisfaire de son du il ose Esperer cette Equité de Vôtre Grandeur, cet avec cette Esperance quil a L’honneur daitre avec un profond respect Votre tres humble et tres obéisant Serviteur
Jean Bartt
Soldat au Régiment de Diesbach Suisse Compagnie de Planta en Garnison a Brest.Noublies pas vos G∴ A∴ L∴ T∴
